Citation Nr: 9919268	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-28 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a period of time prior to September 8, 1998 
for dysthymic disorder as a residual of a service connected 
basilar skull fracture.

2.  Entitlement to a disability rating in excess of 50 
percent for a period of time subsequent to September 7, 1998, 
for dysthymic disorder as a residual of a service connected 
basilar skull fracture.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Little Rock, Arkansas, Regional 
Office (RO).  That decision, in part, granted service 
connected for the residuals of a basilar skull fracture and 
assigned a 0 percent evaluation.  

The veteran's representative, in a September 1995 appeal, 
raised the issue of entitlement to service connection for a 
mental disorder as secondary to the veteran's residuals of a 
skull fracture.  In March 1997 the Board remanded the issues 
of:  entitlement to an increased rating for the residuals of 
a skull fracture; entitlement to service connection for a 
psychiatric disorder secondary to the service connected skull 
fracture; and entitlement to a compensable evaluation for 
multiple service-connected disabilities.  In October 1997 the 
RO granted service connection for a psychiatric disorder and 
assigned a 30 percent disability rating.  The RO determined 
that the psychiatric disorder was the residual of the 
veteran's service connected skull fracture.  The RO changed 
the diagnostic code on the veteran's residuals of a skull 
fracture from 5296, an orthopedic rating code, to 8045-9304 
to represent the psychiatric manifestations of the skull 
fracture residuals.  The veteran noted his dissatisfaction 
with the 30 percent rating in November 1997.  In 1999, the 
disability rating for the dysthymic disorder was increased to 
50 percent.  Because the issue of entitlement to an increased 
rating for the residuals of a skull fracture was previously 
on appeal, and because the current psychiatric disorder is 
such a residual, the issue remains on appeal and is properly 
before the Board at this time.  

The Board also notes that it has recharacterized the issues 
of entitlement to compensable ratings for the disabilities at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the issue in this case has involves 
disagreement with the original rating awards.  However, the 
RO issued a SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for these conditions.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to September 8, 1998, the veteran's service-
connected psychiatric disability was manifested by moderate 
anxiety and depression resulting in a GAF score of 55.  

3.  Prior to September 8, 1998 there is no competent medical 
evidence which reveals that the veteran's service connected 
psychiatric disorder interfered with his ability to obtain or 
maintain employment.  

4.  Subsequent to September 7, 1998, the veteran's service-
connected psychiatric disorder renders him demonstrably 
unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's psychiatric disorder, as a residual of his service-
connected head injury, for a period of time prior to 
September 8, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7,  4.132, Diagnostic Code 
9400, 9405 (1996), amended by 38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9433 (1998).

2.  The criteria for a 100 percent rating for the veteran's 
psychiatric disorder, as a residual of his service-connected 
head injury, for a period of time subsequent to September 7, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a,  4.132, Diagnostic Codes 8045, 
9304, 9400, 9405 (1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Codes 9304, 9400, 9433 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected psychiatric disorder is more severe than currently 
rated is plausible.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995.  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2 (1998).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran suffered a head injury during an automobile 
accident during service.  As such, he is service connected 
for the residuals of a basilar skull fracture.  Generally, 
brain disease due to trauma is rated under diagnostic code 
8045 which instructs that:

Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will 
be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a 
hyphenated diagnostic code (e.g., 8045- 8207).  
Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic 
of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent 
rating will not be combined with any other rating 
for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma 
under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

38 C.F.R. § 4.124a,Diagnostic Code 8045 (1998).  

There is a diagnostic code for dementia due to head trauma.  
38 C.F.R. § 4.130, Diagnostic Code 9304 (1998).  However, the 
medical evidence of record reveals that the psychiatric 
manifestations of the veteran's service connected head injury 
are dysthymia and anxiety.  Under the old rating schedule, 
anxiety disorder was rated under diagnostic code 9400, while 
dysthymia was rated under diagnostic code 9405.  38 C.F.R. 
§ 4.132, Diagnostic Cods 9400, 9405 (1996).  Under the 
current rating schedule, anxiety disorders are still rated 
under diagnostic code 9400, but dysthymia is rated under 
diagnostic code 9433.  38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9433 (1998)

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic 
Codes 9400, 9405 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996), codified at 38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9433 (1998).  In this case, the RO reviewed the 
veteran's claim under the new criteria in September 1998, and 
provided the veteran with the new criteria in a Supplemental 
Statement of the Case dated that same month.  Moreover, the 
veteran and his representative were given an opportunity to 
respond to the new regulations.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

For a period of time prior to September 8, 1998 the veteran's 
service-connected psychiatric disorder is rated as 30 percent 
disabling.  Under the old criteria a 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish and maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  The next higher 
rating, a 70 percent disability rating, was warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9400, 9405 
(1996) (emphasis added).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9433 (1998).

Private medical treatment records dating from 1989 to 1994 
reveal that the veteran was treated for dysthymia and 
depression with anti-depressant medication.  

In September 1992 a private psychologist submitted a letter 
which indicated that the veteran had been under treatment for 
approximately a year.  He had symptoms of depression and 
anxiety.  Some memory impairment was also noted.  The 
psychologist noted that the veteran had required medical 
treatment with various anti-depressant and anti-anxiety 
medications.  

In January 1995 a VA examination of the veteran was 
conducted.  The examining physician noted the veteran's 
history of head injury during service, and his subsequent 
history of depression.  The diagnosis was chronic anxiety and 
depression.  

In March 1995 the veteran's private physician submitted a 
letter.  The letter stated that "although  [the veteran's] 
depression has not been incapacitating, as evidenced by his 
ability to remain gainfully employed during the time that I 
was seeing him, his depression certainly seemed to have a 
significant impact on his life.  . . .  I would characterize 
his depression as moderately severe in intensity."  

In September 1997 a VA psychiatric examination of the veteran 
was conducted.  The veteran reported mood swings and 
depression. The examining physician noted the history of head 
injury during service.  Mental status examination revealed 
depressed affect.  Some impairment of short-term memory, and 
concentration was noted.  Insight was fair and judgment was 
intact.  The examining psychiatrist specifically noted that 
the "degree of depression based on this examination is 
categorized under dysthymic disorder, at the minimum with the 
possibility of a moderate level of depression.  I have noted 
that the reported history of angry outbursts, the veteran has 
been able to socially maintain quite well as evidenced by his 
stable job history."  The diagnosis was dysthymic disorder 
and a Global Assessment of Functioning (GAF) scale score of 
"55-60" was assigned.  The Board notes that a GAF score of 
51-60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

In July 1997 the veteran apparently had another injury 
involving a fall from a ladder.  

Psychiatric treatment records from 1998 were obtained from a 
VA medical center (VAMC).  The veteran was being treated for 
chronic anxiety and depression.  Specifically a psychiatric 
progress note dated September 8, 1998 stated that the veteran 
recently had feelings of depression and worthlessness along 
with some suicidal thoughts.  The treating physician noted 
the veteran's service connected depression and his more 
recent nonservice-connected injuries.  The physician noted 
that the recent injuries had negatively impacted the 
veteran's service connected depression.  Moreover, the 
physician stated that the veteran was no longer "capable of 
obtaining, or sustaining substantial gainful employment.  
This patient's condition is chronic and enduring and directly 
related to his service connected injury to his brain with 
associated cognitive and functional deficits."  

The medical evidence of record reveals that, prior to 
September 8, 1998, the veteran had anxiety and dysthymia or 
depression which was moderate in severity.  The service 
connected psychiatric disability did not interfere with the 
veteran's ability to maintain employment.  He did require 
treatment with medication.  However, the symptoms of the 
anxiety and depression did not result in considerably reduced 
industrial capacity as contemplated by ratings in excess of 
30 percent under the old regulations.  Also during this 
period of time the symptoms experienced by the veteran did 
not meet the criteria for a rating in excess of 30 percent 
under the new regulations.  Again, we note no impairment of 
industrial ability.  The veteran's GAF score was evaluated as 
55.  The symptoms noted in a GAF of 55 most nearly match the 
criteria contemplated by a 30 percent rating under the new 
rating schedule.  As such, the preponderance of the evidence 
is against a rating in excess of 30 percent for the veteran's 
service connected psychiatric disorder for the period of time 
prior to September 8, 1998.  

The VA psychiatric treatment record dated September 8, 1998, 
specifically indicates that the veteran is unable to obtain 
or retain employment as a result of residuals of his service 
connected head injury.  This meets the criteria for a 100 
percent rating under the old rating schedule.  As such, an 
increased rating to 100 percent is granted for the veteran's 
service connected psychiatric disorder for the period of time 
subsequent to September 7, 1998.  




ORDER

An initial disability rating in excess of 30 percent for the 
veteran's service connected psychiatric disorder for the 
period of time prior to September 8, 1998 is denied.   

An increased rating of 100 percent, and not in excess 
thereof, is granted for the veteran's service connected 
psychiatric disorder for the period of time subsequent to 
September 7, 1998, subject to the law and regulations 
governing the payment of monetary awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

